       Case 5:17-cv-00171-TJM-ATB Document 83 Filed 10/09/18 Page 1 of 2




                                                                              Suite 2800, 1100 Peachtree Street NE
                                                                                           Atlanta, GA 30309-4528
                                                                                    t 404 815 6500 f 404 815 6555




                                                                                         direct dial 404 815 6549
October 9, 2018                                                                          direct fax 404 541 3139
                                                                               bbrewster@kilpatricktownsend.com
By eFile

The Honorable Andrew T. Baxter
U.S. Magistrate Judge
Federal Building and U.S. Courthouse
P.O. Box 7396
Syracuse, NY 13261-7396

       Re:     CAR-FRESHNER CORPORATION, ET AL. v. AMERICAN COVERS, LLC ET
               AL. CIVIL ACTION NO.: 5:17-CV-171 (TJM/ATCB)

Dear Judge Baxter:

        We write jointly on behalf of the parties regarding the “Trial Ready Date” in this case and
the parties’ deadline for their pretrial submissions.

        In the Uniform Pretrial Scheduling Order (“UPTSO”), the Court originally set the trial
date as September 4, 2018, and set the Trial Ready Date as August 15, 2018. ECF No. 24 at 3.
As the Court is aware, the deadlines for pretrial submissions are measured backwards from the
Trial Ready Date. ECF No. 24 at 4-6. Last October, the Court adjourned the trial date in this case
to December 17, 2018, and at the same time reset the Trial Ready Date to December 3,
2018. ECF No. 49. Thereafter, on May 25, 2018, the Court entered a Court Text Notice that
appears on the Docket between ECF Nos. 78 and 79. In that Court Text Notice, the Court
adjourned the December 17, 2018 trial date without new date. As for the Trial Ready Date, the
Court stated the following: “This case will be deemed Trial Ready once the motion filing
deadline has expired, or a decision on any dispositive motions has been issued.” This has left the
parties with some uncertainty as to when their pretrial submissions are due.

        Given this uncertainty and the impact that a decision on dispositive motions could have
on the parties’ pretrial submissions, the parties have conferred on this issue and have reached a
joint proposal. The parties jointly request that the “Trial Ready Date” for this case be set as 60
days after the Court has rendered a decision on any dispositive motions filed by the parties, or
should none of the parties file a dispositive motion, 60 days after the deadline for dispositive
motions has passed. This would make the parties’ initial pretrial disclosure (i.e., their mandatory
disclosures pursuant to Fed. R. Civ. P. 26(a)(3)) due no later than 30 days after expiration of the
current dispositive motion deadline (which is November 2, 2018) if no party files a dispositive
motion, or 30 days after the Court renders a decision on any dispositive motions filed by the
parties. The parties believe this proposal will save the parties’ and the Court’s time and
       Case 5:17-cv-00171-TJM-ATB Document 83 Filed 10/09/18 Page 2 of 2




                                                                                Suite 2800, 1100 Peachtree Street NE
                                                                                             Atlanta, GA 30309-4528
                                                                                      t 404 815 6500 f 404 815 6555



resources, and given that there is no trial date currently set, the parties’ proposal will not cause
any delay.

       The parties are available for a call on this matter at your convenience and happy to
submit a proposed order at the Court’s request.


                                                       Sincerely,




                                                       William H. Brewster
Cc: Counsel of record
